Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  130490                                                                                               Michael F. Cavanagh
  (20)                                                                                                 Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 130490
                                                                    COA: 266592
                                                                    Wayne CC: 05-001679-01
  JANIS LEE FERWORN,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court's order of
  June 30, 2006 is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

         CAVANAGH, J., would grant reconsideration and, on reconsideration, would grant
  leave to appeal.

        KELLY, J., dissents and states as follows:

         I would grant reconsideration and, on reconsideration, would grant leave to appeal
  for the reasons given in my dissenting statement to the order denying leave to appeal in
  People v Ferworn, 475 Mich 895 (2006).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2006                  _________________________________________
           l0918                                                               Clerk